We correct the inaccuracy in the statement touching the action of the court upon the objections of the appellant to the remarks of State's counsel. The remarks of counsel in each of the bills appear to be justified under the rule invited argument. Upon the first objection made, the court stopped the argument and instructed counsel for the State to remain within the record. Upon the second objection, the court took no action. The affirmance was not upon the fact that the argument was withdrawn but upon the conclusion that the bills showed no error warranting a reversal.
The motion is overruled.
Overruled.